Exhibit 10.2.6
Pursuant to the Canadian NPAC/SMS Contractor Services Agreement Amending
Agreement, the following has been added as Exhibit P to the Contractor Services
Agreement, restated as of July 1, 2003, by and between Canadian LNP Consortium
Inc. and NeuStar, Inc., as amended.

 



--------------------------------------------------------------------------------



 



TRANSITION COORDINATION PLAN
     This Transition Coordination Plan (the “Plan”) is made and entered into as
of the 22nd day of September, 2008 (the “Effective Date”), by and between
CANADIAN LNP CONSORTIUM INC., a corporation incorporated pursuant to the laws of
Canada (the “Customer”), and NEUSTAR, INC., a Delaware corporation, having
offices at 46000 Center Oak Plaza, Sterling, VA, 20166 (the “Contractor”).
RECITALS
     WHEREAS Customer and Contractor are parties to a certain Contractor
Services Agreement for Number Portability Administration Center/Service
Management System Agreement (the “Service Agreement”) pursuant to which the
Contractor administers the Canadian NPAC/SMS and provides NPAC/SMS Services to
Users in Canada pursuant to NPAC/SMS User Agreements;
     AND WHEREAS, Section 24.3 of the Service Agreement provides that within
ninety (90) Business Days after execution and delivery by Contractor and
Customer of a renewal of the Service Agreement for a period ending December 31,
2011, Contractor and Customer shall agree upon a termination plan, which shall
incorporate the agreements and understandings between the Parties contained in
Articles 24.2, 24.3(a), 24.3(b), and 24.4 of the Service Agreement;
     AND WHEREAS Article 24.1 of the Service Agreement provides that upon the
termination or expiration of the Service Agreement, the Contractor shall assist
the Customer in the orderly transition of the Canadian NPAC/SMS and Services
from the Contractor to the Successor Contractor;
     NOW, THEREFORE, in consideration of the mutual premises, covenants,
representations and agreements set forth herein, and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto agree as follows:
DEFINITIONS
     All terms not otherwise defined herein shall have the meanings ascribed to
such terms in the Service Agreement.
AGREEMENT
ARTICLE 1
INCORPORATION OF ARTICLE 24 OF THE SERVICE AGREEMENT

1.1   In accordance with and pursuant to Section 24.3 of the Service Agreement,
the provisions of Sections 24.2, 24.3 and 24.4 of the Service Agreement are
hereby incorporated by reference into this Plan, with full force and effect as
if repeated in their entirety herein, mutatis mutandis; it being understood and
agreed by the parties that Sections 24.2, 24.3 and 24.4 of the Service Agreement
shall have the same force and effect in this Plan as if they had been written in
full in this Plan. Notwithstanding anything herein to the contrary, any conflict
or ambiguity between the Services Agreement and this Plan shall be resolved in
favor of the Services Agreement; it being understood that

CONFIDENTIAL

-1-



--------------------------------------------------------------------------------



 



    the purpose for Section 24.3 of the Service Agreement to require the
development of this Plan is to recite, in one document, the current, material
provisions concerning the transition of the Canadian NPAC/SMS and elaborate on
certain of the obligations set forth in Article 24 of the Service Agreement.

ARTICLE 2
OPERATION OF THE PLAN

2.1   The parties acknowledge and agree:

  (a)   In respect of the Contractor’s obligation to provide Transition Services
as described in Section 24.2 of the Service Agreement, upon the occurrence of a
Termination Event (other than a Termination Event under Sections 23.1(c), (d) or
(e), or Article 12 of the Service Agreement) or Non-Renewal, and in each case,
upon Customer’s request in lieu of being granted a license under Article 9 of
the Service Agreement, the Contractor shall:

  (i)   extend the Service Agreement with Customer for a period the last day of
which shall not extend beyond the earlier of:

  (A)   the date that Customer completes its transition to a Successor
Contractor for the provision of NPAC/SMS in the Canadian Region; or     (B)  
the date that is eighteen (18) months after: (a) in the case of a Termination
Event, the date notice of termination is given by Customer; or (b) in the case
of Non-Renewal, the date the notice of Non-Renewal is given or received, as
applicable, by Customer;

  (ii)   provide such extension at a price and Service Levels in effect on the
date of termination or expiration of the Service Agreement, as applicable, as
adjusted pursuant to Section 6.1 of the Service Agreement if such extension
extends beyond the Initial Term;     (iii)   upon any such extension, provide
any Transition Services (as defined below) requested by Customer; provided that:

  (A)   Contractor shall be paid for such services at reasonable rates,
consistent with the charges underlying the Pricing Schedules set forth in
Exhibit E of the Service Agreement; and     (B)   Contractor shall have no
obligation to perform any such Transition Services under Section 24.2 of the
Service Agreement after the end of the extension period.

  (b)   In respect of the obligations of the Contractor to provide Transition
Services during any extension period as described in Section 24.2 of the Service
Agreement, notwithstanding anything to the contrary above, the Customer shall:

  (i)   use diligent efforts to transition to a Successor Contractor beginning
no later than:

CONFIDENTIAL

-2-



--------------------------------------------------------------------------------



 



  (A)   in the case of a Termination Event, the date it gives a notice of
termination of this Agreement; or     (B)   in the case of Non-Renewal, the date
it gives or receives, as applicable, the notice of Non-Renewal.

  (c)   EXTENSION PERIOD, CONTRACTOR TERMINATION EVENT OR CONTRACTOR
NON-RENEWAL. In respect of Contractor’s obligation to provide transition
assistance in the event of a Contractor Termination Event, or a Contractor
Non-Renewal, as described in Section 24.3(a)(i) of the Service Agreement, upon
thirty (30) Business Days prior written notice, at the direction and in the sole
and exclusive discretion of Customer, Contractor shall:

  (i)   extend the provision of the Canadian NPAC/SMS and the Canadian NPAC/SMS
Services as directed by Customer for that period of time (the “Extension
Period”) ending on the earlier of:

  (A)   that date upon which Customer and Users complete transition to a
Successor Contractor for the provision and administration of the Canadian
NPAC/SMS and the Canadian NPAC/SMS Services; and     (B)   eight (8) months
following:

  (1)   the delivery of the notice of termination in respect of a Contractor
Termination Event, in the case of a Contractor Termination Event; or     (2)  
the effective date of the Contractor Non-Renewal, in the case of a Contractor
Non-Renewal;

  (ii)   during any Extension Period contemplated in Section 24.3(a)(i) of the
Service Agreement, ensure that the Canadian NPAC/SMS Services meet or exceed the
Service Levels and otherwise are provided in accordance with the applicable
provisions of the Service Agreement, including, but not limited to, the Service
Levels in effect on the date of such termination or expiration of the Service
Agreement, as applicable;     (iii)   without restricting the generality of the
foregoing, also provide the Transition Services contemplated in Section 24.4 of
the Service Agreement requested by Customer; provided that Contractor shall have
no obligation to perform any such Transition Services after the end of the
Extension Period.

  (d)   In respect of Contractor’s obligation to perform the Canadian NPAC/SMS
Services during any Extension Period described in Section 24.3(a)(i) of the
Service Agreement, such obligation shall be subject to Customer using reasonable
and diligent efforts to transition to a Successor Contractor beginning no later
than:

CONFIDENTIAL

-3-



--------------------------------------------------------------------------------



 



  (i)   in the case of a Contractor Termination Event, the date of delivery of
the notice of termination related to the Contractor Termination Event; or    
(ii)   in the case of a Contractor Non-Renewal, the date of delivery by the
Contractor of the notice of the Contractor Non-Renewal.

  (e)   LICENSING, CONTRACTOR TERMINATION EVENT OR CONTRACTOR NON-RENEWAL. In
respect of Contractor’s obligation to provide transition assistance in the event
of a Contractor Termination Event, or a Contractor Non-Renewal, as described in
Section 24.3(a) of the Service Agreement, the Contractor shall, upon thirty
(30) Business Days prior written notice, at the direction and in the sole and
exclusive discretion of the Customer, license to the Customer the Canadian
NPAC/SMS Software as directed by the Customer in accordance with Article 9 of
the Service Agreement and subject to Exhibit L of the Service Agreement. For
greater certainty, the license to the Canadian NPAC/SMS Software shall be
royalty free and shall include:

  (i)   any Maintenance Modifications created by Contractor during the Extension
Period;     (ii)   Enhancements that are subject to a continuing payment
obligation under a Statement of Work;     (iii)   Enhancements that are not
subject to continuing obligations under a Statement of Work that contain
modifications or revisions to the NPAC/SMS Software to correct defects or are
necessary for the day to day functionality of the NPAC/SMS (when such
modifications or revisions were not otherwise made available to the Customer in
a Maintenance Modification or other Enhancement); and     (iv)   Enhancements
for which the payments have been completed.

      To the extent that the Canadian NPAC/SMS Software that is subject to the
license contains functionality not purchased by Customer, subject to the
foregoing provisions contained in this paragraph, neither Customer, Successor
Contractor, nor any User shall be entitled to use or receive such functionality
as part of the license.     (f)   EXTENSION PERIOD, CUSTOMER NON-RENEWAL. In
respect of the Contractor’s obligation to provide transition assistance in the
event of a Customer Non-Renewal, as described in Section 24.3(b)(i) of the
Service Agreement, the Contractor shall, upon thirty (30) Business Days prior
written notice, at the direction and in the sole and exclusive discretion of the
Customer:

  (i)   extend the provision of the Canadian NPAC/SMS and the Canadian NPAC/SMS
Services as directed by the Customer for that period of time (also, the
“Extension Period”) ending on the earlier of:

  (A)   that date upon which Customer and Users complete transition to a
Successor Contractor for the provision and administration of the

CONFIDENTIAL

-4-



--------------------------------------------------------------------------------



 



      Canadian NPAC/SMS and the Canadian NPAC/SMS Services; and

  (B)   eight (8) months following the effective date of the Customer
Non-Renewal;

  (ii)   during any Extension Period contemplated in Section 24.3(b)(i) of the
Service Agreement, ensure that the Canadian NPAC/SMS Services meet or exceed the
Service Levels and otherwise are provided in accordance with the applicable
provisions of the Service Agreement, including, but not limited to, the Service
Levels in effect on the date of such termination or expiration of the Service
Agreement, as applicable;     (iii)   without restricting the generality of the
foregoing, also provide the Transition Services contemplated in Section 24.4 of
the Service Agreement requested by Customer; provided that Contractor shall have
no obligation to perform any such Transition Services after the end of the
Extension Period.

  (g)   In respect of Contractor’s obligation to perform the Canadian NPAC/SMS
Services during any Extension Period described in Section 24.3(b) of the Service
Agreement, such obligation shall be subject to Customer using reasonable and
diligent efforts to transition to a Successor Contractor beginning no later than
the date of delivery by Customer of the notice of the Customer Non-Renewal.    
(h)   LICENSING, CUSTOMER NON-RENEWAL. In respect of the Contractor’s obligation
to provide transition assistance in the event of a Customer Non-Renewal, as
described in Section 24.3(b)(ii) of the Service Agreement, the Contractor shall,
upon thirty (30) Business Days prior written notice, at the direction and in the
sole and exclusive discretion of the Customer:

  (i)   license to the Customer the Canadian NPAC/SMS Software as directed by
the Customer in accordance with Article 9 of the Service Agreement and subject
to Exhibit L of the Service Agreement. For greater certainty, the license to the
Canadian NPAC/SMS Software shall be royalty free and shall include:

  (A)   any Maintenance Modifications created by Contractor during the Extension
Period;     (B)   Enhancements that are subject to a continuing payment
obligation under a Statement of Work;     (C)   Enhancements that are not
subject to continuing obligations under a Statement of Work that contain
modifications or revisions to the NPAC/SMS Software to correct defects or are
necessary for the day to day functionality of the NPAC/SMS (when such
modifications or revisions were not otherwise made available to the Customer in
a Maintenance Modification or other Enhancement); and

CONFIDENTIAL

-5-



--------------------------------------------------------------------------------



 



  (D)   Enhancements for which the payments have been completed.

      To the extent that the Canadian NPAC/SMS Software that is subject to the
license contains functionality not purchased by Customer, subject to the
foregoing provisions contained in this paragraph, neither Customer, Successor
Contractor, nor any User shall be entitled to use or receive such functionality
as part of the license.

  (i)   TRANSITION SERVICES, TIMING. In respect the obligation of Contractor to
provide Transition Services described in Section 24.4 of the Service Agreement,
such services shall, where requested by Customer, be provided by the Contractor:

  (i)   through any Extension Period under Section 24.2, Section 24.3(a) or
Section 24.3(b) of the Service Agreement, as the case may be; or     (ii)   if
the Service Agreement is not being extended pursuant to such Sections of the
Service Agreement, a period not to exceed eight (8) months after the expiration
or termination of the Service Agreement.

  (j)   TRANSITION TEAM. In respect of the Transition Team described in Section
24.4 of the Service Agreement, the Transition Team shall:

  (i)   consist of one (1) representative of Customer, and one (1)
representative of Contractor, appointed within ten (10) days of Customer’s
request for Transition Services;     (ii)   jointly deliver a preliminary
transition plan within twenty (20) days following the appointment of the
Transition Team;     (iii)   jointly produce a final plan within twenty
(20) days following the submission of the preliminary plan. The final plan
shall:

  (A)   Set forth the methods and procedures for Customer and Contractor to
manage the Transition Services (collectively, the “Transition Plan”). In the
event of a failure of agreement, in good faith, on the Transition Plan, the
Transition Plan shall be the plan as reasonably directed by Customer.

  (iv)   meet no less frequently than monthly, acting reasonably, and shall take
all steps reasonably necessary to facilitate implementation of the Transition
Plan, including meeting by electronic means (including by telephone or other
convenient means of communication) no less than daily for the purpose of
reporting on matters related to the transition described in this Section,
including all issues related thereto.

  (k)   TRANSITION PLAN, PERIODIC REVIEW. In respect of the Transition Team and
Transition Plan described in Section 24.4 of the Service Agreement, the
Contractor and the Customer shall:



CONFIDENTIAL

-6-



--------------------------------------------------------------------------------



 



  (i)   jointly review the status of the Transition Team’s efforts and the
Services listed in the Transition Plan on a regular basis, but in no event less
frequently than weekly. If such review indicates that amendments are necessary,
and such proposed amendments are agreeable to both parties, such amendments
shall be executed and implemented.

  (l)   TRANSITION SERVICES, SOFTWARE. In respect of Contractor’s obligation to
provide Transition Services as described in Section 24.4(a) of the Service
Agreement, as soon as possible but in any event within ten (10) Business Days of
a written request for such by Customer, the Contractor shall:

  (i)   provide Customer with a description, in level of detail determined by
Customer in its discretion acting reasonably, of all hardware, software, and
communications inventories and documentation of operational and procedural
practices required for the orderly transition to a Successor Contractor for the
Canadian NPAC/SMS and Canadian NPAC/SMS Services, in no event in any less detail
than that required of the Contractor under Section 1.1 of Exhibit M (Software
Escrow Agreement). This includes but is not limited to:

  (A)   descriptions of the current and last working versions of the NPAC/SMS
Software in Source Code form (the “Source Code Materials”);     (B)  
descriptions of the current and last working versions of the NPAC/SMS Software
in Object Code form;     (C)   description of the documentation for the Source
Code;     (D)   description of the NPAC/SMS Software documentation for the
Object Code;     (E)   description of a complete inventory list of all hardware
and third party software;     (F)   detailed description of the network
architecture used to operate the NPAC/SMS;     (G)   description of all
firmware, linking compiling and building instructions, all embedded programmer
comments, all schematics, design drawings, part lists, third party vendor lists,
and any other tools, materials, verification suites, instructions and, if
applicable, documentation collectively sufficient of themselves to permit the
Customer and its licensees to continue to exercise the rights granted to it by
the Service Agreement even without the Contractor’s ongoing cooperation; and    
(H)   description of all NPAC/SMS Software related documentation.

  (m)   TRANSITION SERVICES, INFORMATION. In respect of Contractor’s obligation
to provide Transition Services as described in Section 24.4(b) of the Service

CONFIDENTIAL

-7-



--------------------------------------------------------------------------------



 



      Agreement, within five (5) Business Days of a written request for such by
Customer, Contractor shall:

  (i)   provide Customer and/or its designees (including the Successor
Contractor) all information (including all relevant literature, papers and
records) under Contractor’s possession and control, in a level of detail
determined by Customer in its discretion acting reasonably, necessary to enable
Customer and/or its designees (including the Successor Contractor) to provide
the Canadian NPAC/SMS Services. This information includes, but is not limited
to:

  (A)   any specific United States Federal or State Government rules,
requirements, restrictions, regulations or constraints to which Contractor is
subject in providing the NPAC/SMS Services in the Canadian region, including
Transition Services;     (B)   any specific Canadian Federal or Provincial
Government rules, requirements, restrictions, regulations or constraints to
which Contractor is subject in providing the NPAC/SMS Services in the Canadian
region, including Transition Services;     (C)   any records filed by Contractor
with any governmental agency required in the provision of NPAC/SMS Services in
the Canadian region, including Transition Services; and     (D)   all historical
data of Customer relating to the provision of the NPAC/SMS Service in the
Canadian region.

  (n)   TRANSITION SERVICES, LICENSES. In respect of the Contractor’s obligation
to provide Transition Services as described in Section 24.4(c) of the Service
Agreement, within fifteen (15) Business Days of a written request for such by
Customer, Contractor shall:

  (i)   provide commercially reasonable assistance to Customer in obtaining, at
Customer’s cost, all licenses (and applicable consents, if any) from all
applicable vendors of any Third Party Software necessary for Customer or
Successor Contractor to provide the NPAC/SMS Services, as may be reasonably
directed by Customer. This includes, but is not limited to, the license to Third
Party Software described in Exhibit M to the Service Agreement.

  (o)   TRANSITION SERVICES, THIRD PARTY AGREEMENTS. In respect of Contractor’s
obligation to provide Transition Services as described in Section 24.4(d) of the
Service Agreement, within fifteen (15) Business Days of a written request for
such by the Customer, Contractor shall:

  (i)   transfer or assign to Customer or the Successor Contractor any third
party agreements (and applicable consents, if any) related to or used by the
Contractor in the delivery of the Services, as reasonably directed by Customer,
to the extent allowed under those third party agreements, unless doing so would
have a materially adverse effect on Contractor’s

CONFIDENTIAL

-8-



--------------------------------------------------------------------------------



 



      ability to provide Canadian NPAC/SMS Services as agreed to by the Parties
acting reasonably. This includes but is not limited to:

  (A)   permits;     (B)   approvals;     (C)   licenses;     (D)   contracts;
and     (E)   consents.

  (ii)   in the case that consent for assignment of a third party agreement
related to or used by the Contractor in the delivery of the Services cannot be
obtained, facilitate the process of re-negotiation of the agreements critical to
the provision of the Canadian NPAC/SMS Service (the “Critical Agreements”) to
allow for assignment or the negotiation of a different arrangement;     (iii)  
in the case that consent to assignment of a third party agreement related to or
used by the Contractor in the delivery of the Services cannot be obtained,
maintain such third party agreement for Customer’s benefit until Customer or the
Successor Contractor can find alternative means to obtain services related to
such third party contracts.

  (p)   TRANSITION SERVICES, CUSTOMER PROPERTY. In respect of the Contractor’s
obligation to provide Transition Services as described in Section 24.4(e) of the
Service Agreement, as soon as possible but in any event within ten (10) Business
Days of a written request for such by the Customer, the Contractor shall return
to Customer (without retaining copies, except as provided below), unless doing
so would have a materially adverse effect on Contractor’s ability to provide
Canadian NPAC/SMS Services, as agreed to by the Parties acting reasonably:

  (i)   all software, documentation, procedures, and other information and
materials (including without limitation all tapes, disks, and printed matter)
provided by Customer and Users; and     (ii)   the contents of the Canadian
NPAC/SMS database, including without limitation all User Data.

      Notwithstanding the foregoing or anything herein to the contrary,
Contractor may retain copies of financial and billing records for so long as
this is required to enable Contractor to discharge its obligations pursuant to
the Service Agreement or hereunder.     (q)   TRANSITION SERVICES, TRAINING. In
respect of Contractor’s obligation to provide Transition Services as described
in Section 24.4(f) of the Service Agreement, Contractor shall:

CONFIDENTIAL

-9-



--------------------------------------------------------------------------------



 



  (i)   permit Customer’s representatives to have access at all reasonable
times, and in a manner so as not to interfere with the normal business
operations of Contractor, to all Contractor employees, contractors, and other
representatives necessary to facilitate the transition of the Canadian NPAC/SMS
to a Successor Contractor for the provision of the Services. Without restricting
the generality of the foregoing, “at all reasonable times” shall mean during
ordinary business hours with ten (10) Business Days prior written notice from
Customer (or Contractor, in the case of Section 2.1(r) herein);     (ii)  
permit the co-location of Customer’s representatives with Contractor’s
representatives who possess the requisite knowledge in relation to the Services;
provided that such Customer’s representatives shall not include a former
Contractor employee;     (iii)   provide Customer’s representatives with access
and entry to premises with privileges and on terms and conditions customarily
available to consultants of Contractor, including but not limited to:

  (A)   access to the locations, hardware, information systems, and data located
at the premises of Contractor relevant to the Canadian NPAC/SMS and necessary to
manage the Transition Services under the Transition Plan; and     (B)   one
(1) closed office/meeting room to be located on the same floor and contiguous
with the NPAC/SMS Service provision function of the Contractor.

  (iv)   inform and train Customer’s representatives with respect to all
operational issues relevant to the provision of Canadian NPAC/SMS Service;
provided that the Contractor shall not be required to provide such training to
representatives of the Successor Contractor. Without restricting the generality
of the foregoing, the training provided by Contractor shall at minimum meet the
level of training Contractor provides to its own new Employees;     (v)  
provide to Customer or Customer’s representatives, on an as-needed basis
(including on a dedicated basis, if required), employees of Contractor with
respect to operational issues relevant to the provision of Canadian NPAC/SMS
Service.

  (r)   TRANSITION SERVICES, CUSTOMERS OBLIGATIONS IN RESPECT OF FACILITY. In
respect of Contractor’s obligation to provide Transition Services as described
in Section 24.4(f) of the Service Agreement, Customer shall:

  (i)   allow Contractor to use, at all reasonable times and at no charge, those
Customer facilities necessary to perform the Transition Services for as long as
Contractor is providing the Transition Services;     (ii)   ensure that
Customer’s representatives who are permitted access and entry onto Contractor’s
premises execute a commercially reasonable

CONFIDENTIAL

-10-



--------------------------------------------------------------------------------



 



      confidentiality agreement with Contractor prior to the date on which
Customer’s representatives are granted such access and entry, and comply with
any reasonable Contractor provided workplace rules.

  (s)   TRANSITION SERVICES, POLICIES AND PROCEDURES. In respect of Contractor’s
obligation to provide Transition Services as described in Section 24.4(g) of the
Service Agreement, as soon as possible but in any event within ten (10) Business
Days of a written request for such by Customer, Contractor shall make available
copies of any policies, procedures and methods of Contractor that have been
implemented by Contractor in relation to the provision of Canadian NPAC/SMS
Services; provided that Contractor shall not be required to divulge any of its
financial or other proprietary or Confidential Information, including when such
information is contained in its books and records, or any other information
relating to Contractor’s management of its business. To the extent any such
policies, procedures and methods are not in writing, Contractor shall use its
reasonable best efforts to impart such policies, procedures and methods verbally
during any Extension Period.     (t)   TRANSITION SERVICES, GOOD FAITH
COOPERATION. In respect of Contractor’s obligation to provide Transition
Services as described in Section 24.4(h) of the Service Agreement, in addition
to the discharge of the obligations contained herein, Contractor shall cooperate
in good faith with the Successor Contractor in relation to the Transition
Services.     (u)   TRANSITION SERVICES, ACKNOWLEDGEMENT OF TRANSITION. In
respect of Contractor’s obligation to provide Transition Services as described
in Section 24.4(h) of the Service Agreement, Contractor hereby acknowledges and
agrees that the performance of the Transition Services will transition the
Canadian NPAC/SMS, and the provision of Canadian NPAC/SMS Services, to a
Successor Contractor.     (v)   TRANSITION SERVICES, LIMITATION OF CONTRACTOR’S
OBLIGATION. In respect of Contractor’s obligation to provide Transition Services
as described in Section 24.4(h) of the Service Agreement, notwithstanding the
foregoing, Contractor shall not be obligated to disclose any information,
whether Confidential Information or otherwise, or provide access to Contractor’s
facilities, locations, information systems, data, or personnel to a Successor
Contractor beyond that specified herein as part of the Transition Services.
Unless required to be provided as part of the Transition Services (including the
provision of any on-going Canadian NPAC/SMS Services by Customer or a Successor
Contractor arising from the Transition Services), Customer shall not disclose
any Contractor Confidential Information, which may include the Master Agreement,
and any Statements of Work or Amendments thereunder, to any third party,
including, without limitation, a Successor Contractor.     (w)   TRANSITION
SERVICES, COMPENSATION. In respect of Contractor’s obligation to provide
Transition Services as described in Section 24.4(i) of the Service Agreement,
Contractor shall be compensated for the performance of the Transition Services
on a time and materials basis as described herein:

  (i)   Contractor shall on a monthly basis, invoice Customer:



CONFIDENTIAL

-11-



--------------------------------------------------------------------------------



 



  (A)   its time, in accordance with its published standard labor rates, which
shall, for the purposes hereof, be offered to the Customer at commercially
reasonable rates premised on a base rate of $150 US Dollars per hour; and    
(B)   materials, at Contractor’s cost, without administrative or other markups;

  (ii)   each invoice shall:

  (A)   identify the applicable Transition Services and materials to which the
invoice relates;     (B)   provide summary details of the time spent on the
applicable Transition Services;     (C)   provide summary details of the fees
payable for each such Transition Service; and     (D)   specify the total amount
payable and all applicable taxes;

  (iii)   in the case of a Contractor Termination Event, Contractor’s labor
rates will be subject to a discount of thirty percent (30%);     (iv)   in the
case of a Contractor Non-Renewal, Contractor’s labor rates will be subject to a
discount of fifteen percent (15%);     (v)   Contractor shall provide Customer
with reasonable estimates of time and materials charges prior to providing
Transition Services to Customer;     (vi)   within thirty (30) Business Days of
receiving the invoice from Contractor, Customer shall, except in the event of a
dispute as contemplated in Section 2.1(vii), pay to Contractor the amount of the
applicable invoice;     (vii)   in the event that Customer disputes the amount
of any invoice or portion thereof, the dispute shall be resolved as follows:

  (A)   within thirty (30) Business Days of receiving the invoice, Customer
shall pay the undisputed portion of such invoice and shall send to Contractor
along with such payment a written notice of the dispute in detail and with
supporting documentary evidence sufficient to provide Contractor with the nature
and amount of any such dispute;     (B)   within ten (10) Business Days of
Contractor’s receipt of such notice, and for a period of fifteen (15) Business
Days, Contractor shall make available to Customer or its designee, during normal
business hours at a location designated by Contractor, all documentation in the
possession of Contractor or a Contractor Affiliate reasonably necessary to
enable Customer to review the

CONFIDENTIAL

-12-



--------------------------------------------------------------------------------



 



      invoice, the data on which it was based and the methods by which amounts
due were computed or determined;

  (C)   if, upon completion of such review, Contractor and Customer are not in
agreement as to the amount of the invoice, the dispute shall be subject to the
arbitration rights provided in Section 26.2 of the Services Agreement; and    
(D)   such amount shall be paid by Customer to Contractor within five
(5) Business Days of notification to Customer of such amount.

ARTICLE 3
GENERAL

3.1   Contractor shall execute any other documents or agreements Customer may
reasonably request in furtherance of the requirements set forth in this Plan.  
3.2   In addition to the duty of confidentiality contained in the Service
Agreement (which obligations and duties shall survive this Plan), Contractor
shall treat all information relating to the Provision of NPAC/SMS Service, and
the information contained in or transactions contemplated by this Plan as
confidential and shall not disclose any such information to any other person or
to otherwise use any information.   3.3   Contractor shall not issue any press
release or public announcement concerning the transactions contemplated by this
Plan.   3.4   This Plan shall be binding upon the parties hereto and their
respective successors and assigns. Contractor shall not assign its rights or
obligations in this Plan without the prior written consent of Customer, which
consent shall not be unreasonably withheld or delayed.   3.5   This Plan shall
not be amended except in writing signed by all of the parties. Wherever
possible, each provision hereof shall be interpreted in such manner as to be
effective and valid under applicable law, but in case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such invalid, illegal or
unenforceable provision or provisions or any other provisions hereof, unless
such a construction would be unreasonable.   3.6   Each party shall pay all of
its own costs and expenses incident to its negotiation and execution of this
Plan, including all fees and expenses of counsel and accountants.   3.7   This
Plan may be executed simultaneously in two (2) counterparts, each of which shall
be considered an original instrument, but all of which shall be considered one
and the same agreement, and shall become binding when one or more counterparts
have been signed by each of the parties hereto and delivered to each of the
parties.

CONFIDENTIAL

-13-



--------------------------------------------------------------------------------



 



3.8   The construction, interpretation and performance of this Plan and all
transactions under it shall be governed by the laws of the Province of Ontario
and the laws of Canada applicable therein, excluding its choice of laws rules.
Contractor agrees to submit to the jurisdiction of any court within the Canadian
Region wherein an action is commenced against Customer under this Plan.   3.9  
All notices or other communications required or permitted to be given under this
Plan shall be in writing (unless otherwise specifically provided herein) and
delivered or addressed to the Customer and Contractor, along with any and all
courtesy copies, as set forth in, and in accordance with, Article 27.6 of the
Services Agreement, as amended.   3.10   The Parties hereby agree that this
Transition Coordination Plan shall constitute the “Termination Plan” defined in
Section 24.3 of the Service Agreement.

IN WITNESS WHEREOF, Contractor and Customer have executed and delivered this
Transition Coordination Plan in duplicate on the day and year first written
above.

                      NEUSTAR, INC.       CANADIAN LNP CONSORTIUM INC.    
 
                   
Signature:
  /s/ Michael O’Connor       Signature:   /s/ Jacques Sarrazin    
 
                   
 
  Name: MICHAEL O’CONNOR           Name: JR SARRAZIN    
 
  Title:   VP-CUSTOMER RELATIONS NSR           Title:   PRESIDENT    
 
                    I have authority to bind the Corporation       I have the
authority to bind the Corporation    

CONFIDENTIAL

-14-